 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   MARIA GUADALUPE ZAVALA,            CASE NO. CV 19-0999 AS
12                   Plaintiff,
13            v.                        MEMORANDUM OPINION

14   ANDREW M. SAUL, Commissioner
     of Social Security,1
15
                     Defendant.
16

17

18        For the reasons discussed below, IT IS HEREBY ORDERED that,
19   pursuant to Sentence Four of 42 U.S.C. § 405(g), the Commissioner’s
20   decision is affirmed.
21

22                                PROCEEDINGS
23

24        On February 11, 2019, Maria Guadalupe Zavala (“Plaintiff”)
25   filed a Complaint seeking review of the denial of her application
26
          1    Andrew M. Saul, Commissioner of Social Security, is
27   substituted for his predecessor. See 42 U.S.C. § 405(g); Fed. R.
     Civ. P. 25(d).
28
 1   for disability benefits by the Commissioner of Social Security
 2   (“Commissioner” or “Agency”).             (Dkt. No. 1).          The parties have
 3   consented       to    proceed    before   the     undersigned      United     States
 4   Magistrate Judge.             (Dkt. Nos. 9, 16, 18).         On June 26, 2019,
 5   Defendant filed an Answer along with the Administrative Record
 6   (“AR”).      (Dkt. Nos. 13, 14).      The parties filed a Joint Stipulation
 7   (“Joint       Stip.”)    on    December   17,     2019,    setting    forth   their
 8   respective positions regarding Plaintiff’s claims.                   (Dkt. No. 26).
 9

10                  BACKGROUND AND SUMMARY OF ADMINISTRATIVE RECORD
11

12           On   August     12,   2015,   Plaintiff    filed    an   application     for
13   Disability Insurance Benefits (“DIB”) pursuant to Title II of the
14   Social Security Act (the “Act”), alleging a disability onset date
15   of June 15, 2013. (AR 181-82). The Commissioner denied Plaintiff’s
16   application initially and on reconsideration.                    (AR 92-114).    On
17   October 10, 2017, Plaintiff, represented by counsel and assisted
18   by a Spanish language interpreter, testified at a hearing before
19   Administrative Law Judge Henry Koltys (the “ALJ”).                     (AR 37-91).
20   The ALJ also heard testimony from Abbe May, Psy.D., an impartial
21   vocational expert (“VE”), and Plaintiff’s husband.                   (AR 65-79, 82-
22   89; see id. 279-80).
23

24           On January 31, 2018, the ALJ denied Plaintiff’s request for
25   benefits.      (AR 20-32).       Applying the five-step sequential process,
26   the ALJ found at step one that Plaintiff has not engaged in
27   substantial gainful activity since June 15, 2013, the alleged onset
28   date.        (AR 22).     At step two, the ALJ found that Plaintiff’s

                                               2
 1   bilateral carpal tunnel syndrome and a history of bilateral carpal
 2   tunnel releases are severe impairments.2        (AR 22).   At step three,
 3   the ALJ determined that Plaintiff does not have an impairment or
 4   combination   of   impairments   that    meet   or   medically   equal   the
 5   severity of any of the listings enumerated in the regulations.3
 6   (AR 24).
 7

 8        The ALJ then assessed Plaintiff’s residual functional capacity
 9   (“RFC”)4 and concluded that she has the capacity to perform light
10   work, as defined in 20 C.F.R. § 404.1567(b),5 except she is “limited
11   to occasional handling and fingering bilaterally.”           (AR 24).     At
12   step four, the ALJ found that Plaintiff is unable to perform any
13   past relevant work.      (AR 30).       Based on Plaintiff’s RFC, age,
14        2    The ALJ found that Plaintiff’s depressive disorder did
15   not cause more than a minimal limitation in Plaintiff’s ability to
     perform basic mental work activities and is therefore nonsevere.
16   (AR 23-24).

17        3    Specifically, the ALJ considered whether Plaintiff meets
     the criteria of Listing 11.14 (peripheral neuropathy) and concluded
18   that she does not. (AR 24).
19        4    A Residual Functional Capacity (“RFC”) is what a claimant
20   can still do despite existing exertional and nonexertional
     limitations. See 20 C.F.R. § 404.1545(a)(1).
21
          5    “Light work involves lifting no more than 20 pounds at a
22   time with frequent lifting or carrying of objects weighing up to
     10 pounds. Even though the weight lifted may be very little, a
23   job is in this category when it requires a good deal of walking or
     standing, or when it involves sitting most of the time with some
24
     pushing and pulling of arm or leg controls.      To be considered
25   capable of performing a full or wide range of light work, you must
     have the ability to do substantially all of these activities. If
26   someone can do light work, we determine that he or she can also do
     sedentary work, unless there are additional limiting factors such
27   as loss of fine dexterity or inability to sit for long periods of
     time.” 20 C.F.R. § 404.1567(b).
28

                                         3
 1   education,   work   experience,    and     the   VE’s   testimony,     the    ALJ
 2   determined   at   step   five   that   there     are    jobs   that   exist    in
 3   significant numbers in the national economy that Plaintiff can have
 4   performed, including counter clerk, storage facility clerk, and
 5   rental clerk.     (AR 30-32; see id. 26).        Accordingly, the ALJ found
 6   that Plaintiff has not been under a disability as defined in the
 7   Act from June 15, 2013, the alleged onset date, through the date
 8   of his decision.     (AR 32).
 9

10        The Appeals Council denied Plaintiff’s request for review on
11   December 19, 2018. (AR 1-8).      Plaintiff now seeks judicial review
12   of the ALJ’s decision, which stands as the final decision of the
13   Commissioner.     42 U.S.C. §§ 405(g), 1383(c).
14

15                               STANDARD OF REVIEW
16

17        This Court reviews the Commissioner’s decision to determine
18   if: (1) the Commissioner’s findings are supported by substantial
19   evidence; and (2) the Commissioner used proper legal standards.               42
20   U.S.C § 405(g); see Carmickle v. Comm’r, 533 F.3d 1155, 1159 (9th
21   Cir. 2008); Hoopai v. Astrue, 499 F.3d 1071, 1074 (9th Cir. 2007).
22   “Substantial evidence is more than a scintilla, but less than a
23   preponderance.”     Reddick v. Chater, 157 F.3d 715, 720 (9th Cir.
24   1998).   It is relevant evidence “which a reasonable person might
25   accept as adequate to support a conclusion.”            Hoopai, 499 F. 3d at
26   1074; Smolen v. Chater, 80 F.3d 1273, 1279 (9th Cir. 1996).                    To
27   determine whether substantial evidence supports a finding, “a court
28   must consider the record as a whole, weighing both evidence that

                                            4
 1   supports and evidence that detracts from the [Commissioner’s]
 2   conclusion.”   Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir.
 3   2001) (citation omitted); see Widmark v. Barnhart, 454 F.3d 1063,
 4   1066 (9th Cir. 2006) (inferences “reasonably drawn from the record”
 5   can constitute substantial evidence).
 6

 7        This Court “may not affirm [the Commissioner’s] decision
 8   simply by isolating a specific quantum of support evidence, but
 9   must also consider evidence that detracts from [the Commissioner’s]
10   conclusion.”       Ray v. Bowen, 813 F.2d 914, 915 (9th Cir. 1987)
11   (citation omitted).      However, the Court cannot disturb findings
12   supported by substantial evidence, even though there may exist
13   other   evidence    supporting   Plaintiff’s   claim.    See   Torske   v.
14   Richardson, 484 F.2d 59, 60 (9th Cir. 1973).       “If the evidence can
15   reasonably     support     either    affirming    or     reversing      the
16   [Commissioner’s] conclusion, [a] court may not substitute its
17   judgment for that of the [Commissioner].”        Reddick, 157 F.3d 715,
18   720-21 (9th Cir. 1998) (citation omitted).
19

20                                    DISCUSSION
21

22        Plaintiff contends that the ALJ does not support his adverse
23   credibility determination with substantial evidence.        (Joint Stip.
24   at 2-8).     Defendant asserts that the ALJ properly considered
25   Plaintiff’s subjective complaints.      (Id. at 9-15).
26

27

28

                                         5
 1   A.   Legal Standard
 2

 3        When assessing a claimant’s credibility regarding subjective
 4   pain or intensity of symptoms, the ALJ must engage in a two-step
 5   analysis.   Trevizo v. Berryhill, 871 F.3d 664, 678 (9th Cir. 2017).
 6   First, the ALJ must determine if there is medical evidence of an
 7   impairment that could reasonably produce the symptoms alleged.
 8   Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014).          “In this
 9   analysis, the claimant is not required to show that her impairment
10   could reasonably be expected to cause the severity of the symptom
11   she has alleged; she need only show that it could reasonably have
12   caused some degree of the symptom.”        Id. (emphasis in original)
13   (citation omitted). “Nor must a claimant produce objective medical
14   evidence of the pain or fatigue itself, or the severity thereof.”
15   Id. (citation omitted).
16

17        If the claimant satisfies this first step, and there is no
18   evidence of malingering, the ALJ must provide specific, clear and
19   convincing reasons for rejecting the claimant’s testimony about
20   the symptom severity.   Trevizo, 871 F.3d at 678 (citation omitted);
21   see also Smolen, 80 F.3d at 1284 (“[T]he ALJ may reject the
22   claimant’s testimony regarding the severity of her symptoms only
23   if he makes specific findings stating clear and convincing reasons
24   for doing so.”); Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883
25   (9th Cir. 2006) (“[U]nless an ALJ makes a finding of malingering
26   based on affirmative evidence thereof, he or she may only find an
27   applicant   not   credible   by   making   specific   findings    as   to
28   credibility and stating clear and convincing reasons for each.”).

                                        6
 1   “This is not an easy requirement to meet: The clear and convincing
 2   standard is the most demanding required in Social Security cases.”
 3   Garrison, 759 F.3d at 1015 (citation omitted).
 4

 5        Where, as here, the ALJ finds that a claimant suffers from a
 6   medically determinable physical or mental impairment that could
 7   reasonably be expected to produce her alleged symptoms, the ALJ
 8   must evaluate “the intensity and persistence of those symptoms to
 9   determine the extent to which the symptoms limit an individual’s
10   ability to perform work-related activities for an adult.”               Soc.
11   Sec. Ruling (“SSR”) 16-3p, 2017 WL 5180304, at *3.6             SSR 16–3p
12   superseded SSR 96–7p and eliminated the term “credibility” from
13   the Agency’s sub-regulatory policy. However, the Ninth Circuit has
14   noted that SSR 16–3p
15

16        makes clear what [the Ninth Circuit’s] precedent already
17        required: that assessments of an individual’s testimony
18        by an ALJ are designed to “evaluate the intensity and
19        persistence of symptoms after the ALJ finds that the
20        individual has a medically determinable impairment(s)
21        that   could   reasonably   be   expected   to   produce   those
22

23

24
          6    SSR 16-3p, which superseded SSR 96-7p, is applicable to
25
     this case, because SSR 16-3p, which became effective on March 28,
26   2016, was in effect at the time of the Appeal Council’s December
     19, 2018 denial of Plaintiff’s request for review. Nevertheless,
27   the regulations on evaluating a claimant’s symptoms, including
     pain, see 20 C.F.R. §§ 404.1529 and 416.929, have not changed.
28

                                           7
 1         symptoms, and not to delve into wide-ranging scrutiny of
 2         the claimant’s character and apparent truthfulness.
 3

 4   Trevizo, 871 F.3d at 679 n.5 (quoting SSR 16–3p) (alterations
 5   omitted).
 6

 7         In discrediting the claimant’s subjective symptom testimony,
 8   the   ALJ   may   consider:   “ordinary   techniques    of   credibility
 9   evaluation, such as . . . prior inconsistent statements concerning
10   the symptoms, and other testimony by the claimant that appears less
11   than candid; unexplained or inadequately explained failure to seek
12   treatment or to follow a prescribed course of treatment; and the
13   claimant’s daily activities.”      Ghanim v. Colvin, 763 F.3d 1154,
14   1163 (9th Cir. 2014) (citation omitted).      Inconsistencies between
15   a claimant’s testimony and conduct, or internal contradictions in
16   the claimant’s testimony, also may be relevant.    Burrell v. Colvin,
17   775 F.3d 1133, 1137 (9th Cir. 2014); Light v. Soc. Sec. Admin.,
18   119 F.3d 789, 792 (9th Cir. 1997).         In addition, the ALJ may
19   consider the observations of treating and examining physicians
20   regarding, among other matters, the functional restrictions caused
21   by the claimant’s symptoms.       Smolen, 80 F.3d at 1284; accord
22   Burrell, 775 F.3d at 1137.     However, it is improper for an ALJ to
23   reject subjective testimony based “solely” on its inconsistencies
24   with the objective medical evidence presented.         Bray v. Comm’r of
25   Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009) (citation
26   omitted).
27

28

                                        8
 1        Further, the ALJ must make a credibility determination with
 2   findings that are “sufficiently specific to permit the court to
 3   conclude that the ALJ did not arbitrarily discredit claimant’s
 4   testimony.”   Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir.
 5   2008) (citation omitted); see Brown-Hunter v. Colvin, 806 F.3d 487,
 6   493 (9th Cir. 2015) (“A finding that a claimant’s testimony is not
 7   credible must be sufficiently specific to allow a reviewing court
 8   to conclude the adjudicator rejected the claimant’s testimony on
 9   permissible grounds and did not arbitrarily discredit a claimant’s
10   testimony regarding pain.”) (citation omitted).        Although an ALJ’s
11   interpretation of a claimant’s testimony may not be the only
12   reasonable one, if it is supported by substantial evidence, “it is
13   not [the court’s] role to second-guess it.”        Rollins v. Massanari,
14   261 F.3d 853, 857 (9th Cir. 2001).
15

16   B.   Plaintiff’s Subjective Statements
17

18        Plaintiff   asserts   disability   due   to   migraines,   neck   and
19   shoulder pain, severe back pain, knee injury, high cholesterol,
20   memory problems, depression, cyst on right hand, and bilateral
21   carpal tunnel syndrome. (AR 198). In September 2015, she submitted
22   an adult function report.    (AR 238-46).     Plaintiff asserted she is
23   unable to work due to carpal tunnel on both hands, back, shoulders
24   and neck pain, and migraine headaches.        (AR 238).    She asserted
25   difficulty with personal care: pain interferes with her ability to
26   dress, bathe, and feed herself.    (AR 239).       Nevertheless, she can
27   prepare her own meals and perform some housework.               (AR 240).
28   Plaintiff is able to drive and ride in a car, shop in stores, and

                                       9
 1   goes to church and movies with her family.          (AR 241-42).   Plaintiff
 2   can walk 200 yards before needing to rest for 10 to 20 minutes.
 3   (AR 243).
 4

 5        At Plaintiff’s October 2017 hearing, she testified that she
 6   cannot work due to pain in her hands, legs, knees, stomach, and
 7   neck radiating down to her hands.           (AR 45-47).   She has difficulty
 8   lifting, holding, and picking up objects.          (AR 45).   The pain makes
 9   it difficult for Plaintiff to perform household chores, including
10   mopping, vacuuming, sweeping, and washing dishes.            (AR 45-46).   Her
11   medications reduce the pain from 8/10 to 4-5/10.                 (AR 53-55).
12   Plaintiff     also   suffers    with    chronic     headaches    and   memory
13   impairment.    (AR 48-49).     Her headache medication reduces the pain
14   to 2/10.    (AR 55).   She experiences dizziness and drowsiness from
15   her medications.     (AR 60-61).
16

17        Plaintiff can stand or walk for only 20 minutes before needing
18   to sit down.     (AR 46-47).     She can sit for four hours, walk for
19   one to two hours, and stand for one hour in an eight-hour workday.
20   (AR 53).      She can lift only five to ten pounds.                (AR 47).
21   Plaintiff’s husband and her two daughters, ages 19 and 12, help
22   with household chores.    (AR 49-50, 61-62).        Plaintiff is home alone
23   during the day while her husband and older daughter is working and
24   the younger daughter is in school.            (AR 51).    She is able to pay
25   bills, make simple meals, wash dishes, do laundry, clean the house,
26   bathe herself, exercise daily, and walk two to three times a week.
27   (AR 61-64). She drives daily, delivering lunch to her husband at
28   work and taking her daughter to school.           (AR 63).

                                            10
 1   C.      Plaintiff’s Husband’s Subjective Statements
 2

 3           In    September     2015,    Joaquin       Zavala,     Plaintiff’s       husband,
 4   submitted a third-party function report.                  (AR 210-17).     He asserted
 5   that Plaintiff is in pain most of the time, causing her difficulty
 6   with walking, standing, and sitting for extended periods.                             (AR
 7   210).        During the day, Plaintiff takes their daughter to school,
 8   prepares her own meals, and performs household chores.                           (AR 211-
 9   12).     She is able to drive and ride in a car and goes to church
10   and to movies weekly.          (AR 213-14).         Plaintiff can walk 200 yards
11   before needing to rest.             (AR 215).
12

13           At the October 2017 hearing, Plaintiff’s husband testified
14   that Plaintiff is alone during the day while he works as a mail
15   carrier.        (AR 82-83).        Plaintiff is able to pay bills, grocery
16   shop,    cook,     clean,    and     do   the     laundry,     but   her   family    also
17   participates with these chores.                   (AR 83-84).        Plaintiff drives
18   daily, bringing lunch to her husband and occasionally taking or
19   picking       up   her   daughter     from      school    or   work.       (AR    84-86).
20   Plaintiff’s husband stated that Plaintiff exercises daily and goes
21   for a walk three to five times weekly.                   (AR 87).
22

23   D.      The ALJ’s Credibility Findings
24

25           The ALJ found that Plaintiff’s testimony
26

27           was not supported by the medical evidence to the extent
28           [she] alleged [she] could not perform any work activity.

                                                  11
 1        That allegation was undermined by the medical evidence
 2        that    showed   good    postoperative         recovery    following   a
 3        history of bilateral carpal tunnel releases. The medical
 4        sources also did not assess functional limitations that
 5        would    preclude     all      work        activity.      [Plaintiff’s]
 6        description      of      her    functional        capacity     appeared
 7        exaggerated in light of the medical evidence and her
 8        acknowledgment throughout the record regarding her daily
 9        activities.      . . .      The allegation of disability was
10        further damage[d] by [Plaintiff’s] admission that she
11        received unemployment benefits after the alleged onset
12        date.    In order to receive unemployment benefits she had
13        to certify that she was ready, willing, and able to work.
14

15   (AR 25-26, 30).
16

17   E.   Analysis
18

19        As set forth below, the ALJ provided clear and convincing
20   reasons for discrediting Plaintiff’s testimony about the intensity,
21   persistence and limiting effects of her pain and symptoms.
22

23        First, Plaintiff’s allegations “appear exaggerated in light
24   of . . . her acknowledgment throughout the record regarding her
25   daily activities.”     (AR 26; see id. 30).            “ALJs must be especially
26   cautious in concluding that daily activities are inconsistent with
27   testimony about pain, because impairments that would unquestionably
28   preclude work and all the pressures of a workplace environment will

                                                12
 1   often be consistent with doing more than merely resting in bed all
 2   day.”    Garrison, 759 F.3d at 1016.                  Nevertheless, an ALJ properly
 3   may     consider      the     claimant’s         daily    activities     in     weighing
 4   credibility.        Tommasetti, 533 F.3d at 1039.               If a claimant’s level
 5   of    activity       is     inconsistent         with     the    claimant’s     asserted
 6   limitations, it has a bearing on credibility.                      Garrison, 759 F.3d
 7   at    1016.         Here,     Plaintiff        asserted    that    headaches,       memory
 8   impairment,         and    pain     in   her    hands,     neck,    knees,    and    legs
 9   significantly limit her ability to lift, carry, sit, stand, and
10   walk.         (AR    45-64,       198,   238-46).          Nevertheless,      Plaintiff
11   acknowledged being able to pay bills, make simple meals, wash
12   dishes, do laundry, clean the house, bathe herself, exercise daily,
13   and walk two to three times a week.                   (AR 61-64; 240).       She manages
14   being home alone during the day while her husband and older daughter
15   are working and her younger daughter is in school.                      (AR 51).      She
16   is able to drive and ride in a car, shop in stores, and attend
17   church and movies with her family on a weekly basis.                     (AR 241-42).
18   On a daily basis, Plaintiff delivers lunch to her husband at work
19   and takes her daughter to school.                     (AR 63).     These acknowledged
20   activities      of        daily    living      “are   entirely     inconsistent      with
21   [Plaintiff’s] allegation of disability.”                   (AR 30); see Ghanim, 763
22   F.3d at 1165 (“Engaging in daily activities that are incompatible
23   with the severity of symptoms alleged can support an adverse
24   credibility determination.”).
25

26         Plaintiff argues that she is “not alleging an inability to do
27   all work activity.”               (Joint Stip. at 7).           Instead, she contends
28   she is “alleging a limitation to sedentary work, which would result

                                                    13
 1   in benefits under the grid rules as of her 50th birthday.”                          (Id.).
 2   But Plaintiff did not raise this argument at her hearing or in her
 3   adult function report.               Further, she asserts being able to sit for
 4   only    four    hours      in   an    eight-hour      workday     (AR   47),    which    is
 5   incompatible with sedentary work.                    See SSR 83-10, at *5 (“Since
 6   being on one’s feet is required ‘occasionally’ at the sedentary
 7   level of exertion, periods of standing or walking should generally
 8   total no more than about 2 hours of an 8-hour workday, and sitting
 9   should     generally       total       approximately      6   hours     of     an   8-hour
10   workday.”).       In any event, Plaintiff’s acknowledged activities of
11   daily    living,      including        driving,      performing    household        chores,
12   attending movies, and shopping in stores are inconsistent with her
13   testimony that she is not capable of even sedentary work.
14

15           Second,      the   ALJ       found    that    Plaintiff’s       “allegation      of
16   disability was undermined by the mild physical findings throughout
17   the record.”         (AR 30; see id. 25-29).              Inconsistencies with the
18   objective medical evidence cannot be the sole ground for rejecting
19   a claimant’s subjective testimony.                   Nevertheless, inconsistencies
20   are factors that the ALJ may consider when evaluating credibility.
21   Bray, 554 F.3d at 1227; Burch, 400 F.3d at 681; Rollins, 261 F.3d
22   at 857; see SSR 16-3p, at *5 (“objective medical evidence is a
23   useful indicator to help make reasonable conclusions about the
24   intensity and persistence of symptoms, including the effects those
25   symptoms       may    have      on    the     ability    to   perform        work-related
26   activities”); Carmickle, 533 F.3d at 1161 (“Contradiction with the
27   medical record is a sufficient basis for rejecting the claimant’s
28   subjective      testimony.”).               While    Plaintiff    has    a    history   of

                                                   14
 1   bilateral    carpal      tunnel    releases        and    left    knee    surgery,    she
 2   recovered        postoperatively          without         significant        functional
 3   limitations.        In   July     2013,    Plaintiff’s          workers   compensation
 4   physician precluded her from gripping, grasping, pushing, and
 5   pulling with her right hand.               (AR 417).        By February 2014, the
 6   physician concluded that Plaintiff should avoid prolonged walking,
 7   squatting, kneeling, ascending and descending stairs, working at
 8   unprotected heights, and walking on uneven terrain.                          (AR 323).
 9   However,    by    May    2014,    the     doctor    opined       that    Plaintiff    was
10   precluded only from very forceful activities and fine manipulation
11   with her hands. (AR 827). In August 2014, Plaintiff’s hand surgeon
12   opined that Plaintiff is precluded from repetitive or forceful use
13   of her hands.       (AR 926).     From July 2013 through April 2014, Keith
14   Richards, M.D., repeatedly found Plaintiff’s knees stable with good
15   range of motion and concluded that she could perform her past work
16   as a school bus driver at full duty status.                      (AR 340-47, 388-89,
17   393-95, 400, 403-04, 420).          From November 2013 through March 2017,
18   physical examinations performed at Kaiser Permanente were all
19   within normal limits.        (AR 1461-62, 1510, 1537, 1588, 1598, 1604,
20   1621, 1662, 1673, 1681, 1693, 1709, 1772-73, 1810, 1862-63, 1921,
21   2120-25, 2361, 2397-98, 2411, 2577, 2592-93, 2613, 2626, 2653,
22   2667, 2680).        In July through October 2013, the Kaiser medical
23   records indicate normal mental status examinations. (AR 1335-430).
24   In   July   2014,    the   records        indicate       that    Plaintiff    had    been
25   successfully treated at a pain management program and that her pain
26   was controlled with medication management.                      (AR 1614-15).       These
27   medical records are consistent with the ALJ’s determination that
28   Plaintiff can perform a limited range of light work.                       (AR 24).

                                                15
 1          Plaintiff does not dispute this medical evidence.          Instead,
 2   she cites her five surgeries and the degenerative changes indicated
 3   by   x-rays   and   MRIs.   (Joint   Stip.    at   7-8).   However,     these
 4   diagnostic studies did not include any acute findings.          In January
 5   2013, an MRI indicated mild multilevel degenerative changes of the
 6   cervical spine, most conspicuous at C5-C6.           (AR 1156-57).      After
 7   Plaintiff’s knee surgery, a postoperative diagnosis included loose
 8   bodies in the knee, meniscus tear, and patella damage.            (AR 500-
 9   01).    In December 2016, x-rays of Plaintiff’s hands found mild
10   spine in multiple distal interphalangeal joints consistent with
11   mild   degenerative    change.   (AR      2501).    Further,   “[t]he    mere
12   existence of an impairment is insufficient proof of a disability.”
13   Matthews v. Shalala, 10 F.3d 678, 680 (9th Cir. 1993); see Key v.
14   Heckler, 754 F.2d 1545, 1549 (9th Cir. 1985) (“The mere diagnosis
15   of an impairment . . . is not sufficient to sustain a finding of
16   disability.”); accord Lundell v. Colvin, 553 F. App’x 681, 684 (9th
17   Cir. 2014).     Even if a claimant receives a particular diagnosis,
18   it does not necessarily follow that the claimant is disabled,
19   because it is the claimant’s symptoms and true limitations that
20   generally determine whether she is disabled.               See Rollins v.
21   Massanari, 261 F.3d 853, 856 (9th Cir. 2001); Gentle v. Barnhart,
22   430 F.3d 865, 868 (7th Cir. 2005) (“Conditions must not be confused
23   with disabilities. The social security disability benefits program
24   is not concerned with health as such, but rather with ability to
25   engage in full-time gainful employment.”).            While Plaintiff may
26   interpret the medical record differently, “[w]here evidence is
27   susceptible to more than one rational interpretation, it is the
28   ALJ’s conclusion that must be upheld.”        Burch v. Barnhart, 400 F.3d

                                          16
 1   676, 679 (9th Cir. 2005).         As the Court cannot conclude that the
 2   ALJ’s interpretation of the medical record was irrational, the
 3   ALJ’s decision must be upheld.
 4

 5          Third, the ALJ noted that Plaintiff “received unemployment
 6   benefits after the alleged onset date.” (Dkt. No. 30). The receipt
 7   of unemployment benefits sometimes can undermine a claimant’s
 8   alleged inability to work full time.             See Copeland v. Bowen, 861
 9   F.2d   536,   542   (9th   Cir.   1988)     (upholding       ALJ’s    rejection   of
10   claimant’s credibility where claimant had accepted unemployment
11   insurance benefits “apparently considering himself capable of work
12   and holding himself out as available for work”); see also Fennell
13   v. Berryhill, 721 F. App’x 652, 655 (9th Cir. 2018) (ALJ properly
14   discredited claimant’s testimony where she held herself out as
15   available for full-time work when receiving unemployment benefits
16   during the adjudicatory period); Bray v. Commissioner of Social
17   Security Admin., 554 F.3d 1219, 1227 (9th Cir. 2009) (fact that a
18   claimant has sought out employment weighs against a finding of
19   disability); see also Ghanim v. Colvin, 763 F.3d 1154, 1165 (9th
20   Cir. 2014) (“continued receipt” of unemployment benefits can cast
21   doubt on a claim of disability); but see Webb v. Barnhart, 433 F.3d
22   683, 688 (9th Cir. 2005) (“That Webb sought employment suggests no
23   more than that he was doing his utmost, in spite of his health, to
24   support     himself.”).      In   California,         however,       an   individual
25   available     for   only   part-time      work   is    not    disqualified      from
26   unemployment compensation eligibility.            See Cal. Unemp. Ins. Code
27   § 1253.8; compare 20 C.F.R. § 404.1545(b) (claimant under the
28   Social Security Act is assessed for capacity to work “on a regular

                                            17
 1   and continuing basis”); SSR 96–8p, at *2 (defining “regular and
 2   continuing basis” as “8 hours a day, for 5 days a week, or an
 3   equivalent work schedule”).        The record does not establish whether
 4   Plaintiff held herself out as available for full-time or part-time
 5   work.     Indeed, Plaintiff testified that she did not look for any
 6   work because she could not work.           (AR 50-51).         And the record does
 7   not contain Plaintiff’s application for unemployment compensation.
 8   Accordingly,       the   Court    finds     that        Plaintiff’s        receipt     of
 9   unemployment       compensation    does    not      give      rise    to    a   legally
10   sufficient reason to reject Plaintiff’s allegations. See Carmickle
11   v. Commissioner, 533 F.3d at 1161–62 (9th Cir. 2008) (finding ALJ’s
12   adverse credibility finding not supported by substantial evidence
13   where record failed to establish whether the claimant held himself
14   out as available for full-time or part-time work; observing that
15   only the former is inconsistent with disability allegations); Lind
16   v. Colvin, 2015 WL 1863313, at *3–4 (C.D. Cal. Apr. 23, 2015)
17   (record evidence of unemployment compensation inadequate to support
18   ALJ’s    adverse    credibility    determination          where      record     did   not
19   contain the claimant’s unemployment benefits application, and did
20   not specify whether the claimant had certified he was available
21   for full-or part-time work).        Nevertheless, any error in using the
22   receipt     of     unemployment    benefits        to     undermine        Plaintiff’s
23   credibility is harmless because the other bases adequately support
24   the ALJ’s credibility determination, as discussed above.                        See Farr
25   v. Berryhill, 706 F. App’x 363, 364 (9th Cir. 2017) (“Any error in
26   the ALJ’s [use of unemployment benefits] for undermining Farr’s
27   credibility was harmless because three other bases for discounting
28   Farr’s     testimony     adequately       support       the    ALJ’s       credibility

                                           18
 1   determination, and each finds ample support in the record.”); see
 2   also Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th
 3   Cir. 2004) (concluding that, even if the record did not support
 4   one of the ALJ’s stated reasons for disbelieving a claimant’s
 5   testimony, the error was harmless).
 6

 7        Finally,    the   ALJ    did   not      completely    reject   Plaintiff’s
 8   testimony.     (AR 29).   Indeed, the ALJ gave less than full weight
 9   to the State agency physicians’ assessments because they did not
10   have the benefit of Plaintiff’s testimony at the hearing. (AR 29).
11   While the ALJ found that the State agency physicians’ “limitation
12   to medium work with the fine manipulative limitations was generally
13   consistent with the record,” the ALJ limited Plaintiff “to light
14   work, which views the evidence in the light most favorable to
15   [Plaintiff].”    (AR 29).    Based partially on Plaintiff’s subjective
16   statements, the ALJ found that Plaintiff is capable of light work
17   except she is further limited to only occasional handling and
18   fingering bilaterally.       (AR 24).     While these limitations preclude
19   Plaintiff from performing any past relevant work, the ALJ found
20   that there are still jobs in the national economy that Plaintiff
21   can perform. (AR 30-32; see id. 65-79).
22

23        In   sum,   the   ALJ   offered      clear   and     convincing   reasons,
24   supported by substantial evidence in the record, for his adverse
25   credibility findings.        Accordingly, because substantial evidence
26   supports the ALJ’s assessment of Plaintiff’s credibility, no remand
27   is required.
28

                                             19
 1                                 ORDER
 2

 3        For the foregoing reasons, the decision of the Commissioner
 4   is affirmed.
 5

 6        LET JUDGMENT BE ENTERED ACCORDINGLY.
 7

 8   DATED: March 6, 2020.
 9
                                               /s/      _________
10                                          ALKA SAGAR
                                   UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                    20
